DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 – 20 and 22 - 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al (US 10,805,641, hereafter Seregin) in view of YE et al (US 2017/0251213, hereafter YE).

As per claim 16, Seregin discloses a method of video encoding comprising:
accessing a set of reference samples used for intra prediction of a block in a picture of a video (column 10 lines 41 – 67);
determining which intra prediction mode in a plurality of intra prediction modes is disabled for the block responsive to a shape of the block being rectangular and responsive to which dimension of the block is the greatest between a width of the block and a height of the block;
processing said set of reference samples based on a enabled intra prediction modes remaining in the plurality of the intra prediction modes (column 10 lines 41 – 67 and column 11 lines 6 - 10);
generating a prediction block for said block based on said processed set of reference samples (column 10 lines 41 – 67); and
encoding said block based on said prediction block (column 10 lines 41 – 67).
However, Seregin does not explicitly teach determining which intra prediction mode in a plurality of intra prediction modes is disabled for the block responsive to a shape of the block being rectangular and responsive to which dimension of the block is the greatest between a width of the block and a height of the block.
In the same field of endeavor, YE teaches determining which intra prediction mode in a plurality of intra prediction modes is disabled for the block responsive to a shape of the block being rectangular and responsive to which dimension of the block is the greatest between a width of the block and a height of the block.
Therefore, it would have been obvious for one of ordinary skill at the time the invention was effectively filed to modify the invention of Seregin in view of YE.  The advantage is an improvement in video coding.
As per claim 17, Seregin discloses the method according to claim 16, wherein an intra prediction mode of the plurality of intra prediction modes is further enabled based on comparison of a characteristic representative of the shape of the block with a first value (column 11 lines 13 – column 27).
As per claim 18, Seregin discloses the method according to claim 17, wherein said characteristic is one of a largest dimension of said block, a diagonal of said block and a weighted sum of dimensions of said block (column 10 lines 41 – 67).
As per claim 19, Seregin discloses the method according to claim 16, wherein for non-square blocks, said processing is disabled for at least one intra prediction mode in a direction of the smallest dimension of the block (column 10 lines 41 – 67).
Regarding claim 20, arguments analogous to those presented for claim 16 are applicable for claim 20.
Regarding claim 22, arguments analogous to those presented for claim 16 are applicable for claim 22.
Regarding claim 23, arguments analogous to those presented for claim 17 are applicable for claim 23.
Regarding claim 24, arguments analogous to those presented for claim 18 are applicable for claim 24.
Regarding claim 25, arguments analogous to those presented for claim 19 are applicable for claim 25.
As per claim 26, Seregin discloses the apparatus according to claim 22, wherein said processing includes smoothing filtering said set of reference samples (column 11 lines 29 – 39).
Regarding claim 27, arguments analogous to those presented for claim 16 are applicable for claim 27.
Regarding claim 28, arguments analogous to those presented for claim 17 are applicable for claim 28.
Regarding claim 29, arguments analogous to those presented for claim 18 are applicable for claim 29.
Regarding claim 30, arguments analogous to those presented for claim 19 are applicable for claim 30.
Regarding claim 31, arguments analogous to those presented for claim 16 are applicable for claim 31.
Regarding claim 32, arguments analogous to those presented for claim 17 are applicable for claim 32.
Regarding claim 33, arguments analogous to those presented for claim 18 are applicable for claim 33.
Regarding claim 34, arguments analogous to those presented for claim 19 are applicable for claim 34.
Regarding claim 35, arguments analogous to those presented for claim 26 are applicable for claim 35.
As per claim 36, Seregin discloses the method according to claim 17, wherein an intra prediction mode of the plurality of intra prediction modes is further enabled based a comparison of an index of the intra prediction mode with a second value or a range of second values (column 11 lines 1 – 27).
Regarding claim 37, arguments analogous to those presented for claim 36 are applicable for claim 37.
Regarding claim 38, arguments analogous to those presented for claim 36 are applicable for claim 38.
Regarding claim 39, arguments analogous to those presented for claim 36 are applicable for claim 39.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHIKAODILI E ANYIKIRE/ Primary Examiner, Art Unit 2487